FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN CARLOS ALCOR-LAROJ,                         No. 09-71262

               Petitioner,                       Agency No. A097-834-724

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Juan Carlos Alcor-Laroj, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, including

due process claims, see Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1007 (9th Cir.

2003), except to the extent that deference is owed to the BIA’s determination of the

governing statutes and regulations, see Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review for substantial evidence factual findings. See Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      Alcor-Laroj contends he is eligible for asylum and withholding of removal

based on his membership in a particular social group, namely, young males who

have been previously targeted by Guatemalan gangs, and based on his familial ties.

Substantial evidence supports the agency’s finding that the robbery by a suspected

gang member was criminal in nature and not on account of a protected ground. See

Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004) (random criminal acts

bore no nexus to a protected ground); see also Santos-Lemus v. Mukasey, 542 F.3d

738, 745-46 (9th Cir. 2008) (rejecting as a particular social group “young men in

El Salvador resisting gang violence”). Substantial evidence also supports the

agency’s finding that Alcor-Laroj failed to establish that gang members killed his

cousin on account of a protected ground and sought to harm him on account of his

familial relationship with his cousin. See INS v. Elias-Zacarias, 502 U.S. 478,


                                         2                                      09-71262
483-84 (1992). Accordingly, we deny the petition as to Alcor-Laroj’s asylum and

withholding of removal claims.

      Alcor-Laroj has not raised any challenge to the agency’s denial of CAT

relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

      Because Alcor-Laroj conceded service of his Notice to Appear, admitted the

factual allegations therein, and conceded removability, we reject his due process

contention. See Kohli v. Gonzales, 473 F.3d 1061, 1068-69 (9th Cir. 2007) (no due

process violation where no prejudice shown).

      Finally, Alcor-Laroj’s claim that the agency did not fully consider evidence

of country conditions in Guatemala fails because he has not overcome the

presumption that it reviewed the record. See Fernandez v. Gonzales, 439 F.3d 592,

603 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          3                                   09-71262